DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (and by dependency claim 6) contains the trademark/trade name “4G” and “5G”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless communication and, accordingly, the identification/description is indefinite.
Furthermore claim 5 (and by dependency claim 6)  recite “4G” and “5G” antenna(s).  However, this renders the claims indefinite.  It is unknown what revision number (if any) the Applicant is referring to with regards to the 4G/5G standard(s) antenna. 
A recitation referencing an external document standard (such as current revision establishing the 5G standard 3GPP ReL-17, however the standard began with 3GPP Rel-15 in Q4 of 2017) in a claim as a limitation further renders the claim indefinite because there is no way of knowing that such a standard will be consistent in the future and remain unchanged.  As such, measurements contained in the 3GPP standard as currently written may be different in the future under an alteration or revision of the testing procedure and may not be representative of the same material property value in the future under such changes.  Therefore, the scope of the claimed invention may or may not change in the future and there is simply no way of predicting the future.  Furthermore, there is also no way of knowing whether 3GPP policy related to maintaining the 4G and 5G conventions, rules on the standard (such as e.g. tolerances), or any other characteristics of the present standard(s) will remain completely unchanged in the future.  Unforeseeable circumstances or changes may occur at any time to 3GPP policy or resting standards or identifying nomenclature, even if there is no history of such changes until the present.  As such, it is unknown whether the scope of the claim would remain consistent and the public may be unable to identify if and when any infringement may or may not occur.  Therefore, the claims are indefinite.
In addition, there appears to be no discussion in the present specification as to what defines an antenna that is 4G or 5G from an antenna that is not 4G or 5G, both terms being mentioned only once in the written portion of the specification (paragraph [0021]) and then only to recite “4G” and “5G” without any further discussion. Further, as applicant notes in their arguments: “Antennas of 5-6 are incompatible with generations below 3G”, and so applicant is not only attempting to claim antennas of both 4G and 5G, but they admit that they must also include antennas of the previous 3G, even though they assert that “antennas of claim 5-6 are limited to 4G and 5G field”, this further renders the claims indefinite.
In addition applicant asserts: “Antennas of claim 5-6 are products that compatible with 4G and 5G standard, even the developing 5G 3GPP ReL-18-ReL 20”, this assertion however cuts against applicant’s own arguments. If the antennas of claim 5-6 may be covered by the developing 5G 3GPP ReL-18-ReL 20, then they are indefinite by definition as one of ordinary skill in the art is incapable of ascertaining at the time this invention was filed what is and is not encompassed by the developing 5G 3GPP ReL-18-ReL 20. One of ordinary skill in the art is unable to foretell the exact parameters of a standard that has not yet been completed.
For purposes of  examination the “4G” and “5G” limitations of claims 5 and 6 are read to be disclosed by antennas that are attached to radio frequency modules with some form of electrical connection therebetween.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2011/0230146) in view of Varma et al. (US 2021/0167487).

Regarding claim 1 Morishita discloses: 
An electronic device, comprising: 
a first body (e.g. 3 FIG.4), wherein the first body comprises a first casing (e.g. 3b FIG.4), a panel (e.g. 3a FIG.4), and at least one antenna structure (e.g. 86 FIG.4), wherein the panel and the at least one antenna structure are disposed in the first casing (indicated e.g. FIG.2, FIG.4); 
a second body (e.g. 2 FIG.1), wherein the second body comprises a second casing (e.g. 2b FIG.3), a keyboard (e.g. 11 FIG.3), and a radio frequency module, wherein the keyboard and the radio frequency module (e.g. 106 FIG.11) are disposed in the second casing; 
a hinge (e.g. 4 FIG.1, described paragraph [0047]), configured to connect the first body and the second body, wherein the hinge comprises a space (e.g. with 101 therethrough in unlabeled 4 shown FIG.11); and 
at least one flexible board (e.g. 101 FIG.11), coupled to the at least one antenna structure of the first body and the radio frequency module of the second body though the space of the hinge (described e.g. paragraph [0081]), wherein the at least one flexible board comprises insulation (plural described paragraph [0074]), wherein the at least one flexible board is configured to transmit a first signal in a band or a second signal in a wave band (e.g. UHF_L vs UHF_M, paragraphs [0110]-[0112])
Morishita does not explicitly discuss:
the at least one flexible board comprises liquid crystal polymer (LCP), polytetrafluoroethylene, microwave band or millimeter wave band 
Varma teaches:
the at least one flexible board comprises liquid crystal polymer (LCP) (paragraph [0542]), polytetrafluoroethylene (PTFE) (described paragraph [0273]), microwave band or millimeter wave band (e.g. 25Ghz-39Ghz, paragraph [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Varma as pointed out above, in Morishita, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
an increase in the resistance of the board to ripping/tension breaking and also to increase the strength of the connection between boards (paragraph [0542]), the prevention of materials sticking during movement (paragraph [0273]), an increase in the bandwidth of communication(s) available to the electronic device of Morishita and to allow for communication with external devices such external device is part of an external communication network that is configured to exchange data with wireless devices on a standard network (paragraph [0572]).

Regarding claim 5 Morishita discloses: 
at least one antenna structure 
Morishita does not explicitly discuss:
comprises one of a 4G antenna and a 5G antenna 
Varma teaches:
comprises one of a 4G antenna and a 5G antenna (e.g. 730 @ 28GHz, 1006, 1008 @ 39GHz, paragraph [0314]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Varma as pointed out above, in Morishita, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
an increase in the bandwidth of communication available on separate communication protocols with other devices for greater versatility of the electronic device, 
Furthermore applicant admits in their arguments that “those skilled in the art would know the ‘technology standards’ of the ‘4G’ antenna” and “those skilled in the art would know the ‘technology standards of the ‘5G’ antenna as recited in claim 5” and so utilization of the 4G and 5G standards antenna(s) would be nothing more than known work in one field of endeavor that may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces (such as interoperability of communication devices) if the variations are predictable to one of ordinary skill in the art, which applicant asserts they are, and is the application of a known technique to a known device (or product) ready for improvement to yield predictable results of interoperability with all devices that also conform to the known 4G and 5G (and as asserted by applicant: 3G) technology standards.

Regarding claim 6 Morishita discloses: 
at least one antenna structure 
Morishita does not explicitly discuss:
equal to or smaller than 1 mm 
Varma teaches:
equal to or smaller than 1 mm. (0.8mmX0.8mm described paragraph [0314]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Varma as pointed out above, in Morishita, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
an increase in the bandwidth of communication(s) available to the electronic device of Morishita and to allow for communication with external devices such external device is part of an external communication network that is configured to exchange data with wireless devices on a standard network (paragraph [0572]).

Regarding claim 7 Morishita as modified discloses: 
the panel comprises a display area (e.g. above 21 FIG.4) and a peripheral area (e.g. 22 FIG.4), wherein the peripheral area is located outside the display area (indicated e.g. FIG.4), and the at least one antenna structure is located in the display area or the peripheral area (as indicated by position of 86 FIG.4).

Regarding claim 8 Morishita as modified discloses: 
if the at least one antenna structure is in the display area, the at least one flexible board is extended from the hinge to the display area, and is coupled to the at least one antenna structure (described e.g. paragraph [0081]).

Regarding claim 9 Morishita discloses: 
the first casing and the second casing
Morishita does not explicitly discuss:
comprise a metal
Varma teaches:
comprise a metal (described paragraph [0562]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Varma as pointed out above, in Morishita, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
providing EMI shielding functionality (paragraph [0562]).

Regarding claim 10 Morishita as modified discloses: 
the at least one antenna structure is composed of a conductive layer of a printed circuit board (described e.g. paragraph [0081], shown e.g. FIG.7).

Response to Arguments
Applicant's arguments filed 2022-08-30 have been fully considered but they are not persuasive.
Regarding the arguments with respect to the rejections under 112(b): applicant arguments do not fully address the rejection of record. The rejection of record notes that both “4G” and “5G” are trademarks/tradenames both held and licensed by the “3GPP” and that the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. Applicant does not address this issue in their response. Beyond this, applicant highlights precisely why the claims are indefinite. Applicant asserts that “antennas of 5-6 are incompatible with generations below 3G” and so it is unclear whether two 3G antennas which are compatible with 4G and 5G do or do not disclose the limitations of claim 5. Applicant also asserts that “antennas of claims 5-6 are products that compatible with 4G and 5G standard, even the developing 5G 3GPP ReL-18-ReL 20”, however as was already noted in the original 112(b) rejection: “it is unknown whether the scope of the claim would remain consistent and the public may be unable to identify if and when any infringement may or may not occur”. If the claims may cover standards which are not yet available to one of ordinary skill in the art, as applicant seems to assert, then it is impossible to establish the meets and bounds of the claims, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (MPEP 2173.02).

Regarding the argument that 101 is not directly coupled to an antenna or RF circuit: 
No “directly coupled” is recited in the argued claim(s) nor does applicant provide any support for their asserted interpretation, and as such, the prior art need not disclose/teach such unclaimed features, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding applicants arguments with respect to the utilization of PTFE: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Regarding the remaining arguments: The remaining arguments repeat the assertions already addressed above and will not be repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                     


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841